Citation Nr: 0111510	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  99-15 964A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased (compensable) rating for left 
ear hearing loss.

2. Entitlement to service connection for right ear hearing 
loss.

3. Entitlement to service connection right ear otitis media.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1954 to December 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the veteran's claims of 
entitlement to service connection for right ear hearing loss 
and right ear otitis media, and continued the veteran's 
evaluation for his service connected left ear hearing loss at 
a noncompensable level.  (The Board notes that the veteran is 
currently service connected at a 10 percent evaluation for 
left ear otitis media.)  A hearing was held before an RO 
hearing officer in August 1999.  Another hearing was held 
before the undersigned Member of the Board at the RO in 
February 2001. 


REMAND

The veteran and his representative contend that an increased 
rating is warranted for the veteran's service connected left 
ear hearing loss, currently evaluated as noncompensable, and 
that service connection is warranted for right ear hearing 
loss and right ear otitis media.  Specifically, the veteran 
contends that his left ear otitis media, for which he is 
service connected, has spread to his right ear.  The RO 
denied the claims for service connection as not well 
grounded.

The Board notes, however, that there has recently been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).   

In view of the changes in the law brought about by the 
Veterans Claims Assistance Act of 2000, VA must ensure 
compliance with the notice and duty to assist provisions 
contained in the new law.  Id.  This should include 
consideration of whether any additional notification or 
development action is required under the Act.  Such 
development action may include requesting information as 
described in 38 U.S.C.A. § 5106, as well as the 
accomplishment of a medical examination (or, obtaining a 
medical opinion) when such evidence may substantiate 
entitlement to the benefits sought.  A claim may be decided 
without providing such assistance only when no reasonable 
possibility exists that such assistance will aid in the 
establishment of entitlement, or the record includes medical 
evidence sufficient to adjudicate the claim.  Id.  

Pertinent to the claims for service connection, the Board 
notes that the veteran has submitted medical records 
including an August 1999 notation to the effect that "otitis 
media can travel from one ear to the other;" however, that 
examiner did not provide a basis for that opinion, or clearly 
indicate that such had occurred in the veteran's case.  The 
Board also notes in connection with the veteran's October 
1998 fee basis examination, the examiner diagnosed moderately 
severe bilateral hearing loss, and answered "yes" to the 
question posed as to whether the veteran's hearing loss was 
as least as likely as not due to the service-connected otitis 
media; it is unclear, however, as to whether his response 
pertained to the hearing loss in both ears.  Finally, the 
Board notes that the October 1998 examination, which included 
audiological evaluation, appears to have been the most recent 
evidence considered pertaining to the severity of the 
veteran's left ear hearing loss.  

Under these circumstances, the Board finds that the RO should 
arrange for the veteran to undergo appropriate VA 
examination, to include audiological evaluation, to obtain 
medical evidence and opinion as to the current severity of 
his service-connected left ear hearing loss, as well as the 
severity and etiology of the claimed right ear hearing loss 
and right ear otitis media.  The veteran is hereby advised 
that failure to report to any scheduled VA examination, 
without good cause, may well result in a denial of the 
claims.  See 38 C.F.R. § 3.655 (2000).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  Id.  

Prior to having the veteran undergo further medical 
evaluation, the RO should undertake all necessary action to 
obtain and associate with the record all outstanding 
pertinent medical records, to include any from VA medical 
facilities.  In this regard, the veteran has testified to 
having received pertinent treatment at the VA Medical Center 
(VAMC) in Decatur, Georgia, and that he recently had right 
ear surgery at that facility; these records should be 
obtained.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  The RO should also obtain all 
outstanding medical records the Fort Gordon and Fort 
McPherson medical facilities (where the veteran has been 
treated), as well as from any other source(s) or 
facility(ies) identified by the veteran.  The RO should also 
undertake any other indicated development.  

Pertinent to the issue of an increased rating for the 
veteran's left ear hearing loss, the Board notes that the 
veteran also has appealed the denial a claim outstanding for 
service connection for right ear hearing loss.  The Board 
notes, however, that the question of service connection for 
right ear hearing loss has a direct bearing on the question 
of an increased rating for service-connected left ear hearing 
loss (i.e., if service connection for right ear hearing loss 
is granted, the RO will assign a single rating for bilateral 
hearing loss).  Thus, the Board finds that the two claims are 
inextricably intertwined, and should be considered together.  
See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  If the 
RO finds that the veteran is not entitled to service 
connection for right ear hearing loss, it may then consider 
whether the claim a higher evaluation is warranted for left 
ear hearing loss, alone.

As a final point, the Board acknowledges that, in February 
2001, at the veteran's hearing, the veteran and his 
representative submitted additional evidence (consisting of 
recent medical records) directly to the Board.  At that time, 
the representative indicated that the veteran waived RO 
jurisdiction of any records not previously before the RO, 
under 38 C.F.R. § 20.1304.  The Board finds, however, that 
because the matters on appeal are being remanded for the 
other reasons noted above, the recently submitted evidence 
should also initially be considered by the RO, along with the 
other evidence of record, in adjudicating the claims on 
appeal.  

Accordingly, these matters are hereby REMANDED to the RO for 
the following development:

1. The RO should undertake all necessary 
development to obtain and associate 
with the record all outstanding 
pertinent medical records from the 
Decatur VAMC; from medical facilities 
at Fort Gordon and Fort McPherson; and 
from any other source(s) or 
facility(ies) identified by the 
veteran.  If any requested records are 
not available, or the search for any 
such records otherwise yields negative 
results, that fact should be noted in 
the veteran's claims file, and he and 
his representative so notified.  The 
veteran is also free to submit any 
pertinent medical or other records in 
his possession, and the RO should 
afford him the opportunity to do so 
before arranging for him to undergo a 
medical examination.  

2. Following the receipt of all evidence 
received pursuant to the above-
requested development, the RO should 
arrange for the veteran to undergo a 
comprehensive VA examination by an 
otolaryngologist to determine the 
current severity of his left ear 
hearing loss, and the current severity 
and etiology of his right ear hearing 
loss and right ear otitis media.  All 
indicated testing in this regard 
should be accomplished, to include an 
audiological evaluation, and all 
findings should be reported in detail.  
The complete claims folder, including 
a copy of this REMAND, must be 
furnished to, and be reviewed by, the 
examiner.  Following examination of 
the veteran, review of his pertinent 
medical history, and consideration of 
sound medical principles, the 
physician should offer an opinion as 
to the likely etiology of any 
diagnosed right ear hearing loss and 
right otitis media.  Specifically, the 
examiner should address whether it is 
as least as likely as not that right 
ear hearing loss and/or right ear 
otitis media is/are related to the 
veteran's active duty service or 
is/are the result of service-connected 
disability.  In rendering such 
opinion, the physician should comment 
upon the medical conclusions contained 
in the October 1998 examination and 
the August 1999 treatment record.  All 
examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached (to 
include, as appropriate, citation to 
specific evidence of record), should 
be set forth in a typewritten report.

3. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

4. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475 is 
completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied.

5. After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate these 
claims on appeal in light of all 
pertinent evidence (to specifically 
include all that added to the record 
since the issuance of the last 
supplemental statement of the case on 
the matters on appeal) and legal 
authority.  The RO must provide 
adequate reasons and bases for its 
determinations.

6. If any benefit sought on appeal 
remains denied, the RO should furnish 
to the veteran and his representative 
an appropriate supplemental statement 
of the case, and afford them the 
opportunity to provide written or 
other argument in response thereto 
before the claims file is returned to 
the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




